Attachment to Advisory Action
1.  Applicant’s amendment filed by Applicant on April 26, 2021 has been fully considered. No request to consider the amendment under AFCP2.0 has been filed. The amendment was considered under a pre-pilot practice.

2.   The amendment has been fully considered, but is not entered given it raises new issues that would require further consideration and/or search. With respect to new issues, new claims 34-35 were added. Therefore, entering said amendment would require a further consideration and a new prior art search.

3. The amendment is not entered, thus rendering Applicant’s arguments moot.

4. With respect to Applicant’s arguments regarding the rejection of Claims 22-24, 31-33  under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Speranza et al (US 5,091,572), evidenced by Garapon et al (US 5,234,476) and Plishka (US 5,629,277), it is noted that 
Speranza et al teaches that the polyoxypropylene diamines are reacted with the dicarboxylic acid in a molar ratio of 1.05-1.5 moles of the polyoxypropylene diamine per 1 mole of the acid (col. 4, lines 25-30). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764